--------------------------------------------------------------------------------

 

Entrusted Management Service Agreement

 

by and among

 

Shenzhen CCPower Corporation

 

Shenzhen CCPower Investment Consulting Co., Ltd.

 

and

 

The Shareholder of Shenzhen CCPower Corporation

 

 

August 22, 2011

--------------------------------------------------------------------------------


Entrusted Management Service Agreement

Entrusted Management Service Agreement

This Entrusted Management Service Agreement (“this Agreement”) is entered into
on August 22, 2011 among the following Parties:

(1)

Shenzhen CCPower Corporation (hereinafter called “Party A”) is a limited
liability company, duly incorporated in Shenzhen, the People’s Republic of China
(“PRC”) whose legal address is: 706A, Block B, Tianan Cyber Times Building,
Chegongmiao Industrial Park, Shennanxi Road, Futian District, Shenzhen.

    (2)

Shenzhen CCPower Investment Consulting Co., Ltd. (hereinafter referred to as
“Party B”), a wholly foreign owned enterprise (“WFOE”) to be incorporated in
Shenzhen, PRC, whose legal address is: Art 1109, 1st floor, Block One,
.Meilinduoli Industrial Park, Meihua Road, Futian District, Shenzhen, PRC.

    (3)

The shareholder of Shenzhen CCPower Corporation (hereinafter called
“Shareholder”), as follows:


Name of the
Shareholder Shareholding
Ratio % ID Card No.
Wang Xili 10% 420104196707150843

(Party A, Party B and the Shareholder are referred to collectively in this
Agreement as the “Parties” or “the Parties”, and individually as “a Party” or
“each Party”.)

WHEREAS:

(1)

Shareholder holds 100% of equity interests of Party A;

    (2)

Party A’s business is as follows: operation of industrial business (detailed
project to be declared); domestic commercial and material supply and marketing
(excluding commodities subject to exclusive operation, control or sale);
technical development of electronic products, computer network, software and
hardware; information consultancy (excluding restrictive projects); import and
export business (operation subject to import and export qualification license);

    (3)

Party B’s business is project investment consultancy, enterprise management
consultancy, economic information consultancy; computer software and hardware
technical development; goods and technology import and export business
(excluding distribution of imported goods);

    (4)

Party A and Party B are both willing to enter into a long-term business
cooperation relationship on an exclusive basis, whereby Party B is willing to
provide Party A with exclusive technical, consulting, and other services in a
comprehensive way all in relation to Party A’s development and sales of website
accelerator software during the term of this Agreement by utilizing Party B’s
own advantages in human resources, technology and information, and Party A is
willing to accept such consulting and services provided by Party B and or Party
B's designee(s), on the terms set forth herein.

1

--------------------------------------------------------------------------------


Entrusted Management Service Agreement

NOW THEREFORE, the Parties hereby agree through friendly negotiation as follows:

Article 1 Definition

1.1

“Entrusted Management Service Fee” or “Consideration” refers to the
consideration as defined in Article 3.1 and paid to Party B by Party A.

    1.2

“Party A’s Staff” refers to the senior management staff of Party A and the

   

‘management and technical staff of Party A’s branches;

    1.3

“PRC” refers to the People’s Republic of China, for the purpose of this
Agreement, excluding the Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan Province;

    1.4

“PRC Laws” refers to all PRC laws, administrative regulations and government
rules in effect;

    1.5

“RMB” refers to the legal currency within the PRC.

Article 2 Contents of Entrusted Management Services

2.1

Finance Management Service


  2.1.1

Target: achieve the scientific management of Party A’s finance system.

        2.1.2

Contents of the Services

  (a)

Provide the consulting services on financial analysis and economic profit
analysis;

  (b)

Improve the budget management and provide business guidance;

  (c)

Facilitate the finance operation, coordinate the structure of credit and loans,
accelerate revenue growth, and effectively control the finance risks;

  (d)

Arrange the internal and outside audit services;

  (e)

Pursuant to the requirement of the relevant class-evaluation system, provide an
efficient management plan and consultancy services on finance management; and

  (f)

Provide cost management consultancy services.


2.2

Business Management Services

2

--------------------------------------------------------------------------------


Entrusted Management Service Agreement


  2.2.1

Target: provide management and staff training services to Party A so as to
enhance the professional management and eventually promote the achievement of
Party A’s research, operations and sales.

          2.2.2

Contents of Services: training of Party A’s staff

        (1)

The training shall be conducted once every quarter within the entrusted term,
and Party B shall notify Party A of the timetable, contents of training sessions
and lectures on of training fifteen (15) days prior to the training. In the
event that Party A’s staff can not take part in the training and Party A can not
designate another employee to attend the training, Party A shall deliver a
written notice five (5) days prior to such training to Party B for such absence,
otherwise it shall be treated as Party A’s staff having attended training class
and Party A shall pay the relevant training fees. Both Party A and Party B shall
be entitled to adjust the frequency of the training according to the business
operation of Party A.


    (b)

Contents of Training:

      - management skills training;       - technology training;       - sales
strategies training; and       - promotion training.


2.3

Advertising and Promotion Services

      2.3.1

Target: to improve the economic benefits of Party A, ensure the healthy
development of Party A, improve and promote the reputation and popularity of
Party A, establish the enterprise image of Party A, and contribute to the public
welfare for and on behalf of Party A.

      2.3.2

Contents of Service:


  (a)

Products planning

  (b)

Price planning

  (c)

Sales planning

  (d)

Advertising planning

  (e)

Marketing planning

  (f)

Promotion planning

  (g)

Public relation planning

  (h)

Brand planning

  (i)

Corporate image planning

3

--------------------------------------------------------------------------------


Entrusted Management Service Agreement


2.4

Human Resources Management Services

    2.4.1

Target: to achieve the proper allocation of Party A’s human resources, maintain
the stability of Party A’s management team, and stimulate the employees to work
to increase Party A’s economic achievement.

      2.4.2

Contents of Service

      (a)

Recommend and nominate the candidates of senior management staff of Party A and
Party A’s affiliates, and Party A shall only appoint such candidates nominated
by Party B to the relevant positions in accordance with the requirements of such
position;

(b)

Perfect the organizational structure to improve the efficiency of the
management;

(c)

Establish an appropriate labor management system for Party A, including, but
without limitation, employment policies, training, policies of leaves and
vacations, overtime, resignation, demotion, etc.;

(d)

Improve the employees’ salary system including that for its senior management
staff;

(e)

Improve and perfect the working effectiveness assessment system of the employees
and the salary incentive system;

(f)

Provide training on labor management to the human resources department of Party
A;

(g)

Provide consultancy services to Party A in relation to the labor and employment
policies and social insurance policies; and

(h)

Assist Party A in standardizing the management of human resources and
establishment of related systems.


2.5

Internal Control Services

   

Party B shall assist Party A to establish an internal control system and provide
the proper suggestions on the following systems:

    (1)

Rules for stamp usage

(2)

Rules for receipts and checks

(3)

Rules for budget management

(4)

Rules of confidentiality

(5)

Quality management system

(6)

Authorization and agency system

(7)

Management system of the subsidiaries of Party A

4

--------------------------------------------------------------------------------


Entrusted Management Service Agreement

Article 3 Entrusted Management Service Fee

3.1

Both Parties agree that, with respect to the services provided by Party B to
Party A under this Agreement, Party A shall pay a service fee on a quarterly
basis to Party B in the equivalent amount of a certain percentage (the
"Entrusted Management Service Fee") of Party A’s total amount of operational
income of such quarter. Both Parties will confirm in writing the specific
consideration in a separate written instrument based on further consultations
following the execution of this Agreement.

    3.2

Party A shall pay such service fee to Party B within fifteen (15) days upon
completion of each quarter.

    3.3

Party B shall be entitled to request Party A in writing to adjust the
consideration in accordance with the quantity and quality of the entrusted
services. The Parties shall positively negotiate with each other in respect of
the Entrusted Management Service Fee, and Party A shall agree with such
adjustment.

Article 4 Warranties and Undertakings by Party A

4.1

Within the term of this Agreement, Party B shall be an exclusive service
provider entrusted by Party A to provide the services as set forth in Article 2
hereunder, and Party A shall not consign any other entities to provide Party A
(including its branches and subsidiaries) with any services identical to or
similar with those services provided in Article 2 hereunder.

    4.2

Without the prior written consent from Party B, Party A shall not change its
(including its branches and subsidiaries) business policies.

    4.3

Without the prior written consent from Party B, Party A shall not change its
(including its branches and subsidiaries) rules and policies regarding the
business operation, human resource management and finance.

    4.4

Without the prior written consent by Party B, Party A shall not change its
internal control system.

    4.5

Without the prior written consent by Party B, Party A shall not change its
internal organizations.

    4.6

Without the prior written consent by Party B, Party A (including its branches
and subsidiaries) shall not replace any senior management staff by itself.

    4.7

Party A shall promptly (no later than three (3) days after receiving Party’s
written notice) provide Party B with its information regarding the business
operations, management and finance (including its branches and subsidiaries),
upon written notice issued by Party B.

5

--------------------------------------------------------------------------------


Entrusted Management Service Agreement


4.8

Party A shall promptly and proactively notify Party B of any matters that
adversely affect Party A’s operation.

    4.9

Party A shall give full cooperation to Party B, and provide assistance and
convenience to Party B for its on-site services, and shall not hinder Party B in
providing services as set forth in Article 2 herein.

    4.10

Party A shall promptly make full payment of the Entrusted Management Services
Fee, if any, to Party B in accordance with the provisions hereunder.

    4.11

Without the prior written consent from Party B, Party A shall not take any
action that would materially affect Party B’s rights and interests hereunder.

Article 5 Warrants and Undertakings by Party B

5.1

Party B shall take advantage of its capacity and resources to provide the
services as stipulated in Article 2 hereunder.

    5.2

Party B shall timely adjust and update the services in accordance with the
actual conditions and operations of Party A.

    5.3

In the event that Party B intends to provide services to any other entities
engaged in similar business as Party A, it shall give prior notice to Party A
and keep confidential the confidential information obtained during the course of
providing services to Party A .

    5.4

Party B shall consider any reasonable suggestions from Party A during the course
of providing services to Party A.

Article 6 Guaranty for this Agreement

To secure the performance of the obligations assumed by Party A hereunder,
Shareholder agrees to pledge all her equity interests in Party A to Party B, and
the Parties agree to execute the Equity Pledge Agreement with respect thereto.

Article 7 Taxes and Expenses

The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes and fees arising from the execution and performance of
this Agreement.

6

--------------------------------------------------------------------------------


Entrusted Management Service Agreement

Article 8 Assignment of the Agreement


8.1

Party A shall not transfer part or all its rights and obligations under this
Agreement to any third party without the prior written consent of Party B.

    8.2

The Parties agree that Party B shall be entitled to transfer, in its sole
discretion, any or all of its rights and obligations under this Agreement to any
third party upon a five (5) day written notice to Party A.

Article 9 Liability of Breach

9.1

If Party A fails to duly pay the Entrusted Management Services Fee in accordance
with the provisions of Article 3 hereunder, then Party A shall pay the
liquidated damage per day equal to 0.03% of the unpaid Consideration which falls
due; if any delay of payment amounts to ten (10) days, then Party B shall be
entitled to exercise the right of pledge under the Equity Pledge Agreement.

    9.2

If Party A violates its representations and warranties hereunder and fails to
redress such violation within ten (10) days upon receipt of written notice from
Party B, Party B shall be entitled to exercise the right of pledge under the
Equity Pledge Agreement.

    9.3

If Party B does not fully perform its obligations under this Agreement, or is
otherwise in default of any of its representations and warranties hereunder,
Party A shall be entitled to request Party B to redress its default.

Article 10 Effectiveness, Modification and Cancellation

10.1

This Agreement shall take effect on the day of execution hereof, and the valid
term hereof shall expire upon the day of completion of the acquisition of the
assets or the equity of Party A by Party B or its designated third party.

    10.2

The modification of this Agreement shall not be effective unless a written
agreement is signed by the Parties.

    10.3

This Agreement shall not be terminated or canceled without written agreement of
the Parties through the negotiation, provided that Party B may, by giving a ten
(10)-day prior notice to the other Parties hereto, terminate this Agreement.

Article 11 Confidentiality and Intellectual Property Rights

11.1

The negotiation, execution and articles of this Agreement and any information,
documents, data and all other materials (herein “Confidential Information”)
arising out of the implementation of this Agreement, shall be kept in strict
confidential by the Parties. Without the written approval by the other Parties,
none of the Parties shall disclose any Confidential Information to any third
party, but the following shall not be considered to be “Confidential
Information”:

7

--------------------------------------------------------------------------------


Entrusted Management Service Agreement


  (1)

The materials that are known by the general public (but not including the
materials disclosed by a Party receiving the materials in breach of this
Agreement);

        (2)

The materials required to be disclosed subject to the applicable laws or the
rules or provisions of any stock exchange.


The materials disclosed by each Party to its legal or financial consultants
relating to the transactions under this Agreement, provided the legal or
financial consultants shall comply with the confidentiality provisions set forth
in this Section. The disclosure of the Confidential Information by staff or
employed institution of any Party shall be deemed as the disclosure of
Confidential Information by such Party, and such Party shall bear the
liabilities for breaching the contract.

    11.2

If this Agreement is terminated or becomes invalid or unenforceable, the
validity and enforceability of Article 11 shall not be affected or impaired.

    11.3

Party B shall have exclusive and proprietary rights and interests in all rights,
ownership, interests and intellectual properties arising out of or created
during the performance of this Agreement, whether developed solely by Party B or
jointly by Party A and Party B, or developed by Party B based on any
intellectual property owned by Party A, or developed by Party A based on any
intellectual property owned by Party B, including but not limited to copyrights,
patents, patent applications, software, technical secrets, trade secrets and
others (“Intellectual Property”). To the maximum extent permitted by law, in the
event of any such Intellectual Property cannot be fully vested in Party B, Party
A agrees upon request to transfer the same to Party B for free, or if this is
not possible, hereby grants a sole and exclusive (i.e., Party A and any other
third parties are all excluded for use), worldwide, royalty free license to
Party B to the subject Intellectual Property. Party A shall not, except with the
written authorization of Party B, use, or permit any third party to use, any
Intellectual Property of Party B.

    11.4

The Parties agree that this Article 11 shall survive changes to, and rescission
or termination of, this Agreement.

Article 12 Force Majeure

12.1

“Force Majeure” refers that any event that could not be foreseen, and could not
be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquake, flood or fire), government acts,
strikes or riots.

8

--------------------------------------------------------------------------------


Entrusted Management Service Agreement


12.2

If an event of Force Majeure occurs, any Party who is prevented from performing
its obligations under this Agreement by an event of Force Majeure shall notify
the other Party without delay and within fifteen (15) days of the event provide
detailed information about and documents evidencing the event and take
appropriate means to minimize or remove the negative effects of Force Majeure on
the other Parties, and shall not assume the liabilities for breaching this
Agreement. The other Parties may suspend their performance during the period of
the event of Force Majeure. The Parties shall perform this Agreement after the
event of Force Majeure disappears.

Article 13 Governing Law and Dispute Resolution

13.1

The effectiveness, interpretation, implementation and dispute-resolution related
to this Agreement shall be governed under PRC Laws.

    13.2

Any dispute arising out of this Agreement shall be resolved by the Parties
through friendly negotiation. If the Parties could not reach an agreement within
thirty (30) days since the dispute is brought forward, each Party may submit the
dispute to China International Economic and Trade Arbitration Commission in
Beijing for arbitration under its applicable rules. The language of arbitration
proceedings shall be English. The arbitration award should be final and binding
upon the Parties.

    13.3

During the process of dispute-resolution, the Parties shall continue to perform
other terms under this Agreement, except for provision in dispute.

Article 14 Miscellaneous

14.1

The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous oral or written agreements and
understandings.

    14.2

This Agreement shall bind and benefit the successor of each Party and the
transferee permitted hereunder with the same rights and obligations as if the
original parties hereof.

    14.3

Any notice required to be given or delivered to the Parties hereunder shall be
in writing and delivered to the address as indicated below or such other address
or as such party may designate, in writing, from time to time. All notices shall
be deemed to have been given or delivered upon by personal delivery, fax and
registered mail. It shall be deemed to be delivered upon: (1) registered air
mail: five (5) business days after deposit in the mail; (2) personal delivery
and fax: two (2) business days after transmission. If the notice is delivered by
fax, it should be confirmed by original through registered air mail or personal
delivery:

9

--------------------------------------------------------------------------------


Entrusted Management Service Agreement

Party A
Contact person: Wang Xili
Address: 706A, Block B, Tianan Cyber Times Building, Chegongmiao
Industrial Park, Shennanxi Road, Futian District, Shenzhen
Postal Code: 518040
Tel: 0755-8348-7858
Fax: 0755-8348-7881

Party B
Contact person: Renyan GE
Address: Art 1109, 1st floor, Block One, .Meilinduoli Industrial Park,
Meihua Road, Futian District, Shenzhen, PRC
Postal Code: 518049
Tel: 136-3266-8228

14.4

If any provision of this Agreement shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining portions shall not in
any way be affected or impaired thereby. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which effects the parties original intention to the
largest extent.

    14.5

This Agreement is executed in three (3) copies with each party holding one copy,
and each of the copy shall be equally valid and authentic.

[Signature Page Follows]

10

--------------------------------------------------------------------------------


Entrusted Management Service Agreement

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.

Party A

Shenzhen CCPower Corporation

Legal Representative: Wang Xili

Signature & Seal: /s/ Wang Xili                              

 

Party B

Shenzhen CCPower Investment Consulting Co., Ltd.

Legal Representative: Renyan GE

Signature & Seal: /s/ Renyan Ge                           

 

The Shareholder of Shenzhen CCPower Corporation

Wang Xili: /s/ Wang Xili                                      

11

--------------------------------------------------------------------------------